 


109 HR 1818 IH: Airport Screener Technology Improvement Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1818 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Oberstar (for himself, Mr. Costello, Mr. DeFazio, Mr. Cummings, Ms. Corrine Brown of Florida, Mr. Rahall, Mr. Boswell, Mrs. Tauscher, Ms. Norton, Mr. Matheson, Mr. Holden, Ms. Eddie Bernice Johnson of Texas, Mr. Weiner, Mr. Nadler, Mr. Menendez, Ms. Millender-McDonald, Mr. Salazar, Mr. Honda, Mr. Pascrell, and Mr. Carnahan) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 49, United States Code, to make funds available for the Aviation Security Capital Fund, to establish a Checkpoint Screening Security Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport Screener Technology Improvement Act of 2005. 
2.PurposeThe purpose of this Act is to facilitate airport growth, increase the efficiency of the air transportation system, and increase security. 
3.FindingsCongress finds the following: 
(1)Airport and airline officials have reported to the Government Accountability Office (in this section referred to as GAO) that installing in-line baggage screening systems at airports would reduce congestion at airline ticket counters by removing stand-alone explosive detection systems and explosive trace detection machines from crowded airport lobbies, thereby improving airline passenger flow and queuing in the terminals. 
(2)Airport and airline officials have reported to GAO that the installation of in-line baggage screening systems would allow for airport growth because in-line explosive detection systems could screen checked baggage faster than stand alone explosive detection and explosive trace detection machines and could be upgraded to accommodate growth in airline passenger traffic. 
(3)The National Commission on Terrorist Attacks Upon the United States (in this section referred to as the 9/11 Commission) specifically recommended that the Transportation Security Administration (in this section referred to as TSA) should expedite the installation of advanced in-line baggage screening equipment. 
(4)In testimony before Congress, the chairman of the 9/11 Commission expressed support for moving explosives units out of airport lobbies and into a secured area where they can be integrated into the process of moving the bags from the check-in counter to the loading area in a seamless, in-line process. 
(5)The chairman stated that moving explosives units into a secured area will promote greater security because— 
(A)screening machines will not be exposed to the public; 
(B)screeners will be able to focus on screening bags rather than moving them; and 
(C)fewer people will be congregated around machines in the public area. 
(6)The chairman further stated that processing bags from checking to loading through an in-line system is functionally more efficient, making travel more convenient as well as more secure. 
(7)GAO reports that 86 of the 130 airports surveyed are planning or are considering installing in-line baggage screening systems throughout or at a portion of their airports. 
(8)TSA and airport operators rely on letters of intent as their principal method for funding the modification of airport facilities to incorporate in-line baggage screening systems. As of January 2005, TSA has issued 8 letters of intent to cover the costs of installing systems at 9 airports for a total cost to the Federal Government of $957,100,000 over 4 years. 
(9)GAO reports that, as of July 2004, TSA had identified 27 additional airports that TSA believes would benefit from receiving letters of intent for in-line baggage screening systems because such systems are needed to screen an increasing number of bags due to current or projected growth in passenger traffic. TSA officials stated that without such systems these airports would not remain in compliance with the congressional mandate to screen all checked baggage using explosive detection systems or explosive trace detection. 
(10)GAO reports that TSA has estimated that in-line baggage screening systems at the 9 airports that received letter of intent funding could save the Federal Government $1,300,000,000 over 7 years. TSA further estimated that it could recover its initial investment in the in-line systems at these airports in a little over 1 year. 
(11)TSA has stated that it currently does not have sufficient resources in their budget to fund any additional letters of intent. 
(12)Based on current evidence, greater investment in in-line baggage screening systems is economically justified and would facilitate airport growth, increase the efficiency of the air transportation system, and increase security. 
(13)The 9/11 Commission specifically recommended that TSA and Congress give priority attention to improving the ability of screening checkpoints to detect explosives on aviation passengers.  
(14)Recent reports by the Inspector General of the Department of Homeland Security and the Government Accountability Office indicate that improvements are still needed in the aviation passenger screening process to ensure that dangerous, prohibited items are not being carried into the sterile area of airports or allowed to enter the checked baggage system.  
(15)The Inspector General of the Department of Homeland Security stated, “Despite the fact that the majority of screeners with whom our testers came into contact were diligent in the performance of their duties and conscious of the responsibility those duties carry, lack of improvement since our last audit indicates that significant improvement in performance may not be possible without greater use of technology.”.  
(16)The Inspector General further stated, “We encourage TSA to expedite its testing programs and give priority to technologies, such as backscatter x-ray, that will enable the screening workforce to better detect both weapons and explosives.”.  
(17)The TSA concurs with the Inspector General’s statement that significant improvements in screener performance will only be possible with the introduction of new technology. 
4.Aviation security capital fund 
(a)In generalSection 44923(h)(1) of title 49, United States Code, is amended— 
(1)in the second sentence by striking in each of fiscal years 2004 through 2007 and inserting in each of fiscal years 2004 and 2005, and $650,000,000 in each of fiscal years 2006 and 2007,; and 
(2)in the third sentence by striking at least $250,000,000 in each of such fiscal years and inserting at least $250,000,000 in each of fiscal years 2004 and 2005, and at least $650,000,000 in each of fiscal years 2006 and 2007,.  
(b)Discretionary grantsSection 44923(h)(3) of such title is amended by striking for a fiscal year, $125,000,000 and inserting , $125,000,000 for each of fiscal years 2004 and 2005, and $525,000,000 for each of fiscal years 2006 and 2007,. 
5.Airport checkpoint screening explosive detection Section 44940 of title 49, United States Code, is amended— 
(1)in subsection (d)(4) by inserting , other than subsection (i), before except to; and 
(2)by adding at the end the following: 
 
(i)Checkpoint screening security fund 
(1)EstablishmentThere is established in the Department of Homeland Security a fund to be known as the Checkpoint Screening Security Fund. 
(2)DepositsIn fiscal year 2006, after amounts are made available under section 44923(h), the next $250,000,000 derived from fees received under subsection (a)(1) shall be available to be deposited in the Fund. 
(3)FeesThe Secretary of Homeland Security shall impose the fee authorized by subsection (a)(1) so as to collect at least $250,000,000 in fiscal year 2006 for deposit into the Fund. 
(4)Availability of amountsAmounts in the Fund shall be available until expended for the purchase, deployment, and installation of equipment to improve the ability of security screening personnel at screening checkpoints to detect explosives.. 
 
